Exhibit 10.1

Annex no. 4 to MULTIPURPOSE NON-REVOLVING CREDIT LINE AGREEMENT

no. 015023-510-0l

of October 12, 2006

entered into force on September 13, 2007 by and between:

Fortis Bank S.A./NV, Austrian Branch with its registered office at
Technologiestrasse 8, 1120 Wien, Austria entered into Commerce Register
maintained by the Republic of Austria, under No. FN 263765 („Bank”), represented
by:

1) Andrea Vaz-König - Business Center Manager                             

2) Alfred Wunderl-Auner - Chief Accountant                             

and

Carey Agri International Poland Spółka z ograniczoną odpowiedzialnością (limited
liability company) with its registered office in 00-690 Warszawa, ul. Bokserska
66A, entered into the District Court for the capital city of Warsaw, XIII
Commercial Division of the National Court Register under KRS no. 51098 („the
Borrower”), represented by:

1) William V. Carey -                             

2)                               -                             

in connection with the extension of the financing term, the Parties hereto amend
the Multipurpose non-revolving credit line agreement no. 015023-510-0l dated
October 12, 2006 and changed lately by Amendment no. 3 dated June 11, 2007
(„Agreement”) in the following way:

 

  I. Bank and the Borrower hereby declare that the outstanding amount based on
the Agreement is PLN 300,000,000.00 (say: three hundred million zlotys).

 

  II. The current clause 3 of the Agreement will have the following wording:

 

  3. Financing term: until October 12, 2007.

 

  III. The current clause 4 of the Agreement will have the following wording:

 

  4. Current credit term: until October 12, 2007.

 

  IV. Other stipulations of the Agreement will remain unchanged.

The Borrower hereby gives its consent to furnish any information related to the
Loan and the Borrower, obtained by the Bank during negotiations and pertaining
to conclusion and performance of this Agreement, to the Bank’s principal
shareholder, i.e. Fortis Bank S.A./NV with its registered office in Brussels,
Fortis Lease Polska Sp. z o. o. with its registered office in Warsaw and Fortis
Investments Polska S.A. with its registered office in Warsaw and Dominet Bank
S.A. with its seat in Lubin, likewise to other entities of Fortis Bank Group*.
The Bank is allowed to provide such information both in the course of this
Agreement and after its expiry.



--------------------------------------------------------------------------------

The Bank hereby informs the Borrower that the Bank may forward any information
related to the loan to the Interbank Economic Information System – Banking
Register (MIG-BR) administered by the Polish Banks Association, likewise that
the Bank may disclose any data gathered in the MIG-BR system to economic
information bureaus that operate under the Act of February 14, 2003 on
disclosing economic information (Journal of Laws No. 50, item 424 as amended)
based on the requests of such bureaus and to the extent specified therein.

--------------------------------------------------------------------------------

*) Information on Fortis Group entities is available at: www.fortisbank.com.pl

 

/s/ Andrea Vaz-König

/s/ Alfred Wunderl-Auner

Stamp and signatures for the Bank

 

/s/ William V. Carey

Company stamp and signatures of representatives authorised to assume financial
obligations on behalf of the Borrower.

The signature of the Borrower has been affixed in my presence.

 

Izabela Bugumil

   

/s/ Izabela Bugumil

name and surname of the Bank’s employee

    signature of the Bank’s employee